EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Rohit Chandra on 12/16/2021.


EXAMINER’S PROPOSED AMENDMENT

Claims


Amendments to the Claims:
Please further amend the following claims:
Listing of Claims:
(Currently Amended) A system comprising a non-transitory computer-readable medium having computer implemented instructions executed by a processor on a computing device, the system comprising the steps of:  
receiving a request for a web document from a user’s web browser;  
serving the web document to the user’s web browser;
causing the web document to be displayed in the web browser[[,]];
enabling previously unavailable content selection features within the web browser 
by a code snippet on the web document 
using a one or more content portions selected by the user, as an indicator of user interest,
wherein the one or more content portions is selected by the user,
wherein in order to select the one or more content portions, the user did not install a specialized software component to the user’s web browser, 
wherein the one or more content portions selected by the user is not an advertisement; [[and]]
keeping intact an ability for the user to select a second content portion while maintaining the selection of a first content portion, and
analyzing the one or more content portions, and/or the indicator of user interest, to determine the user’s interests.
(Previously Presented) The system of claim 1, wherein the one or more content portions, or a set of data associated with the one or more content portions, is stored in a computer readable storage unit. 
(Previously Presented) The system of claim 2, wherein the user’s interests are further determined by analyzing a set of related data, including but not limited to: a social graph of the user; prior content portions the user has interacted with; prior content the user has interacted with; prior content portions that other users have interacted with; prior content that other users have interacted with; and/or prior advertisements the user, or a set of users with matching interests have interacted with.
(Previously Presented) The system of claim 3, wherein the user’s interests are 
stored in the same, or another computer readable storage medium, and/or
periodically updated, and/or 
 used for commercial gain.
(Previously Presented) The computer-implemented method of claim 1, wherein an advertisement is presented to the user based upon the analysis performed to determine the user’s interests,
wherein the advertisement is presented in a manner including but not limited to one or more combinations of: visual, audible, tactile, taste, or olfactory.
(Previously Presented) The system of claim 1, wherein capabilities of the web browser have been restricted.
(Previously Presented) The system of claim 1, wherein the one or more content portions are comprised of, but not limited to, a type of: text, image, video, and/or audio.
(Previously Presented) The system of claim 1, wherein the one or more content portions selected by the user is comprised of selections made by a plurality of users.
(Currently Amended) A computer-implemented method using a web browser executing on a computing device, the method comprising the steps of:
receiving a request for a document from a user of the web browser;
serving the document to the 
causing the document to be displayed in the web browser[[,]];
enabling previously unavailable content selection features within the web browser
by a code snippet on the document 
enabling the user to generate a first portion of content, 
wherein the user is not required to install an additional software component to the 
storing the first portion of content generated by the user in a computer readable storage unit; maintaining an ability for the user to generate a second portion of content[[,]]; and
analyzing a combination of following datasets to identify interests of the user: 
the one or more portions of content generated by the user, 
a set of previously stored portions of content.
(Currently Amended) The computer-implemented method of claim 9, wherein the interests of the user
(Currently Amended) The computer-implemented method of claim 9, wherein the analysis to identify the interests of the user
for commercial gain, 
to serve an advertisement to the user,
 to profile the user, or
 to generate further analytics.
(Previously Presented) The computer-implemented method of claim 9, wherein the document to be displayed is dynamically generated.
(Previously Presented) The computer-implemented method of claim 9, wherein the web browser is a custom software application capable of displaying a set of data by establishing a network connection with another set of internet connected servers.
(Currently Amended) An apparatus containing at least one processor and at least one computer readable storage coupled to the at least one processor
a web browser executing on another computing device;
		receiving a request for a web page from a user of the another computing device,                        wherein the user references a URL to request the web page;		serving the web page to the on the another computing device;		causing the web page to be displayed in the web browser on the another computing device,

enabling previously unavailable content selection features within the web browser 
by a code snippet on the web page 
		identifying one or more portions of content in the web page,
wherein the user is not required to install an additional software component to the user’s web browser in order to identify the one or more portions of content, and 
wherein the one or more portions of content identified by the user is not an embedded advertisement;
enabling the user to select a second portion of content without losing the identification of a first portion of content; 
		utilizing the one or more identified portions of content as a signal of user interest; and
developing a profile of user interest using   	(i) the one or more identified portions of content, and/or          	(ii) one or more signals of user interest.

(Previously Presented) The apparatus of claim 14, wherein the web page is dynamically generated.
(Previously Presented) The apparatus of claim 14, wherein the web browser is a software application designed to view a restricted set of content, from a limited set of internet accessible servers.
(Previously Presented) The apparatus of claim 14, wherein a set of data associated with the one or more portions of content, and/or the one or more portions of content: are stored in the at least one computer readable storage.
(Previously Presented) The apparatus of claim 17, wherein the signal of user interest is used 
for commercial gain, 
to serve an advertisement to the user,
 to track the user’s interests, or
 to generate further analytics.
(Currently Amended) The apparatus of claim 14, wherein the profile of the user[[’s]] interests is further developed by analyzing a set of related data, including but not limited to: a social graph of the user; past portions of content that the user has interacted with; past content the user has interacted with; past portions of content that other users have interacted with; past content that other users have interacted with; past advertisements the user, or a set of users with matching interests have interacted with; matching portions of content; and/or matching content.
(Currently Amended) The apparatus of claim 14, further comprising at least one of:
an advertisement is presented to the user based upon the profile developed, and wherein the advertisement is presented in a known manner including but not limited to one or more combinations of: visual, audible, tactile, taste, or olfactory; [[or]]
the capabilities of the web browser have been restricted; [[or]]
 the one or more portions of content are comprised of, but not limited to, a type of: text, image, video, and/or audio; [[or]]
 the one or more portions of content are identified by a plurality of users; [[or]]
[[The]]the profile of user[[’s]] interest is updated at various points in time.
(Currently Amended) The system of claim 1, wherein a notification is sent to the user when one or more content portions matching the user[[’s]] interests are selected by an another user.



ALLOWANCE
1.	Claims 1-21 are allowed. Claims 1, 9 and 14 are the Independent claims. Claim 21 is new.
2.	The application claims priority and has support for language far back has 6/22/2006 to provisional application 60/815467.
3.	The present application is being examined under the pre-AIA  first to invent provisions. 
4.	The following is an examiner’s statement of reasons for allowance: The claims describe enabling content selection features within a web browser that previously were unavailable by allowing the user to interact with a web document or using a code snippet included within the web document. Hence the entire content selection service is available via server side using standard HTML and furthermore does not require the user to install any software component to the user’s web browser, such as add-on etc. Furthermore the claims allow the user to select multiple content portions within the same document by keeping the selection ability intact. The claims also process the content selections for storage has indicators of user interest. In the prior art browsers either natively support selection features or require installation of add-on software 
5.	The cited reference of Lerner (U.S. 6,859,909) teaches sharing of personalized annotations among users through the web browser without any specialized software (see abstract). However it still requires that specialized annotation software be installed within the browser to enable content selection and make the annotations (see col. 3, lines 50-67 & col. 4, lines 1-15). Nowhere does Lerner teach or suggest that the content within the web document alone enables previously unavailable selection features within the browser without requiring specialized software installation.
6.	The cited reference of Williams (U.S. Pub 2007/0234209) discloses highlighting service within a web browser (see abstract). Paragraphs 4 and 33 both indicate that content selection features can be natively supported in browsers. Nowhere does Williams teach or suggest that the content within the web document alone enables previously unavailable selection features within the browser without requiring specialized software installation. Instead in Williams the selection features are previously enabled natively within the browser.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30 am - 7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/16/2021